Citation Nr: 1828261	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a separate disability rating for deformity of a vertebral body, as a manifestation of a service-connected back disability. 

2.  Entitlement to a separate disability rating for erectile dysfunction, as a neurological manifestation of a service-connected back disability.  

3.  Entitlement to an effective date prior to September 15, 1998, for a grant of service connection for generalized anxiety disorder.  

4.  Entitlement to special monthly compensation at the housebound rate prior to December 12, 2013. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 15, 1998.  

6.  The matter of appropriate application of the bilateral factor.
 
7.  Entitlement to an earlier effective date for service-connected left and right lower extremity sciatic neuritis.   

8.  Entitlement to an increased rating for service-connected neurogenic bladder condition. 

9.  Entitlement to an earlier effective date for service-connected neurogenic bladder condition.


REPRESENTATION

The Veteran, Pro Se


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from January 1974 to January 1977.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The procedural history is complex and has been explained in detail in numerous prior Board decisions.  Without reporting all of it, the Board notes the following: The Veteran filed a claim for an increased rating for a low back disability in August 1980.  In the Board's most recent decision, dated in December 2015, the Board denied the Veteran's request for a disability rating in excess of 40 percent prior to September 26, 1997, for his service-connected low back disability; and also denied a disability rating in excess of 60 percent for his low back disability from that date.  The Veteran appealed the denial of his request for increased ratings to the United States Court of Appeals for Veterans Claims (Court).  The Court affirmed the Board's decision in regards to the denial of higher ratings for the Veteran's low back disability ("service-connected thoracolumbar spine disorder") EXCEPT as to the issue of whether the Veteran is entitled to a separate disability rating for deformity of a vertebral body pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  The Court remanded that issue for readjudication consistent with its February 2017 memorandum decision.       

In its December 2015 decision, the Board also denied the Veteran's claim of entitlement to service connection for left-sided paralysis.  The Veteran appealed that denial to the Court as well; and in its February 2017 memorandum decision, the Court also affirmed the Board's denial of that claim.  Thus, the issues of entitlement to higher disability ratings for the Veteran's low back disability and his service connection claim for left-sided paralysis ARE FINAL and ARE NO LONGER BEFORE THE BOARD. 

In its December 2015 decision, the Board also remanded four (4) claims to the RO for additional development.  Those issues are (1) entitlement to a separate disability rating for erectile dysfunction, as a neurological manifestation of the service-connected back disability, (2) entitlement to a TDIU, (3) entitlement to special monthly compensation at the housebound rate, and (4) the matter of the appropriate application of the bilateral factor.  The development requested by the Board has been completed; and the claims have been returned to the Board.  See November 2016 statement of the case (SOC); November 2016 VA Form-9; November 2016 supplemental statement of the case (SSOC).  For the record, the Board observes that the RO noted in its November 2016 SSOC that the Veteran had a combined schedular rating of 100 percent effective September 15, 1998.  Therefore, the Veteran's TDIU claim was recharacterized as a claim of entitlement to a TDIU prior to September 15, 1998.

In a December 2011 rating decision, the RO granted service connection for a generalized anxiety disorder.  The RO assigned a disability rating of 30 percent effective September 15, 1998.  The Veteran appealed for an assignment of an earlier effective date.  See January 2012 notice of disagreement (NOD); November 2015 SOC; November 2015 VA Form-9; March 2016 VA Form-8.  Thus, the Veteran's claim of entitlement to an earlier effective date for a grant of service connection for a generalized anxiety disorder is before the Board.  

Additionally, the Board observes that a review of the Veteran's April 2016 NOD to the RO's January 2016 rating decision raises many issues that are not on appeal, such as: prostatitis, benign prostate hypertrophy, enlarged prostate, a retroactive service-connected award payment from June 15, 1981, to May 5, 1982, and service connection for coronary artery disease.  The Board is uncertain as to the Veteran's intention regarding the above-referenced statements, and it does not have jurisdiction over them.  The Board also does not have jurisdiction of the apparent CUE claim raised in a 21-page submission that the Board received in July 2017.  In light of the foregoing, the Board REFERS the Veteran's statements in his April 2016 and July 2017 documents to the AOJ for any appropriate action.  See 38 C.F.R. § 19.9(b).  

For the record, the claims file also contains a May 2016 statement from the Veteran that includes a VA Form-9 dated May 11, 2016, as an attachment.  The Veteran argues that the May 11, 2016, VA Form-9 should be considered a timely substantive appeal to a December 3, 2015, SOC.  As such, the Veteran has raised the issue of timeliness of the May 2016 VA Form-9 to the December 2015 SOC, and it is REFERRED to the RO for any appropriate action.  

Lastly, in this decision, the Board grants the Veteran an earlier effective date for his service-connected generalized anxiety disorder.  Because this grant may affect the outcome of the Veteran's TDIU claim, the Board finds the issues to be intertwined and REMANDS the TDIU issue for readjudication after the grant of the Veteran's earlier effective date claim.  Also, in the April 2016 NOD referenced above, the Veteran appears to disagree with the effective dates assigned to his service-connected left and right lower extremity sciatic neuritis and the disability rating/effective date assigned to his recently service-connected neurogenic bladder condition.  Although the Board does not have jurisdiction over the merits of these claims, the Board takes jurisdiction solely and exclusively for the purpose of remanding those claims for the RO to issue an SOC.  

As such, the issues of entitlement to an earlier effective date for service-connected left and right lower extremity sciatic neuritis, an increased rating for his service-connected neurogenic bladder condition and an earlier effective date for his service connected neurogenic bladder condition are also addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence in the claims file raises reasonable doubt as to whether the Veteran has vertebral body deformity of the lumbar spine. 

2.  The more probative and persuasive evidence of record indicates that the Veteran's erectile dysfunction is attributable to his nonservice-connected prostate hypertrophy.

3.  In a January 1981 rating decision, the RO denied service connection for a "nervous condition."  The Veteran submitted a timely notice of disagreement; but the RO failed to issue a valid statement of the case.  Thus, the Veteran's notice of disagreement to the January 1981 rating decision remained open and pending.    

4.  The earliest communication from the Veteran that can reasonably be interpreted to constitute a formal or informal claim for a psychiatric disorder was received by VA on August 26, 1980.  

5.  The preponderance of the evidence is against finding that prior to December 13, 2013, the Veteran is substantially confined to his dwelling and/or immediate premises as a direct result of his service-connected disabilities.

6.  To date, the appropriate application of the bilateral factor has been applied.  



CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for a separate disability rating for deformity of a vertebral body as a manifestation of a service-connected low back disability have been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).

2.  The criteria for a separate disability rating for erectile dysfunction, as a neurological manifestation of a service-connected back disability, have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

3.  The criteria for an effective date of August 26, 1980, for a grant of service connection for a generalized anxiety disorder have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400 (2017).

4.  The criteria for special monthly compensation at the housebound rate prior to December 13, 2013 have not been met.  38 U.S.C. §§ 1114(s), 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350 (2017).   

5.  The appropriate application of the bilateral factor has been applied.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to a Separate Disability Rating for Deformity of a Vertebral Body

In its February 2017 memorandum decision, the Court referred the issue of whether the Veteran is entitled to a separate disability rating for deformity of a vertebral body as a manifestation of his service-connected lumbar spine disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  See also December 2011 VA Form-9 (the Veteran argued that he should be compensated for deformed vertebrae of the lumbar spine).

For the record, the Board notes that that there have been many changes in the criteria for rating musculoskeletal disabilities under 38 C.F.R. § 4.71a.  Pertinent to this case is the criteria in effect as of September 26, 2003.  At that time, Diagnostic Code 5285 provided a 60 percent rating for residual fractures of the vertebra without cord involvement but leading to abnormal mobility requiring a neck brace and a 100 percent rating for a fracture with cord involvement requiring long leg braces or being bedridden.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  Otherwise, residuals of a fractured vertebra were to be rated in accordance with definite limited motion or muscle spasm, adding a separate 10 percent rating for demonstrable deformity of vertebral body.  Id. (emphasis added).  

In this case, evidence in the claims file includes statements from the Veteran requesting that he should be compensated for deformed vertebrae (see November 2011 statement; December 2011 statement with VA Form-9) and medical evidence such as a September 2009 MRI that showed mild anterior wedging involving L1-L2 vertebral bodies.

After reviewing the extensive evidence in the Veteran's claims file, the Board is of the opinion that reasonable doubt has been raised as to the potential relationship between the Veteran's low back disability and evidence of deformity of the vertebral body.  As such, a separate, 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 is granted. 
Entitlement to a Separate Disability Rating for Erectile Dysfunction 

The Veteran contends his erectile dysfunction is a neurological abnormality that is associated with his service-connected low back disability.  He has a history of impotence, noted both in a January 2005 letter from a private physician and in an August 2009 VA medical record.  In January 2005, the private physician reported that there may be a neurogenic origin to the Veteran's urologic problems.  A VA examiner in October 2011 indicated that the Veteran did not have any neurological abnormalities related to his low back disability other than the neurogenic bladder and decreased anal sensation.  Thereafter, a VA examiner in November 2011 opined that the Veteran's erectile dysfunction was less likely as not due to his lumbar spine condition, and more likely than not was secondary to age effects.  However, the examiner also wrote in his report that the etiology of the Veteran's condition was "unknown, age."  Due to the need for clarification, the issue was remanded to the RO for the purpose of obtaining a medical opinion specifically regarding this issue.  

Thereafter, the Veteran was afforded a VA examination in September 2016.  The VA examiner reviewed the claims file, and noted that he reviewed medical literature.  He noted that the Veteran's service-connected low back disability was for a herniated lumbar disc, L5-S1, with compression of S1 nerve root with degenerative changes at L3-4, L4-5, and a thoracic spine disorder.  He obtained a medical history from the Veteran in which he reported that he had difficulty achieving and maintaining an erection, but that he could successfully use medication as needed.  After performing a physical examination, the Veteran was diagnosed with erectile dysfunction, prostate hypertrophy (BPH), and chronic prostatitis.  

The examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected low back disability, because the Veteran's condition responded to medication.  If the Veteran's erectile dysfunction was caused by his low back disability, the medication would not work and he would not have responded to treatment.  The examiner opined that the Veteran's erectile dysfunction was at least likely as not attributable to his prostate hypertrophy-a condition that is not service-connected.  He also opined that the Veteran's low back disability less likely than not aggravated his erectile dysfunction.  

After considering the evidence of record, with a focus on statements from the Veteran, the Board finds the more probative and persuasive evidence of record is against concluding that the Veteran's erectile dysfunction is a neurological manifestation of his service-connected low back disability.  None of the medical evidence in the claims file specifically supports the Veteran's claim, in that previous opinions indicate either an unknown etiology of the Veteran's erectile dysfunction or a possible association between the two disorders.  However, the medical doctor who reviewed the Veteran's claims file, obtained a medical history, researched peer reviewed medical literature, and conducted a physical examination of the Veteran in September 2016 specifically opined that there was no causal connection between the Veteran's service-connected low back disorder and his erectile dysfunction.  Not only did the doctor provide an opinion as to the lack of an association between the Veteran's erectile dysfunction and back, he also provided a positive medical opinion in that he found it as least as likely as not that the etiology of the Veteran's erectile dysfunction was attributable to BPH.    

Moreover, the Veteran is not competent to link his erectile dysfunction to his back disorder.  He has not been shown to have the requisite medical expertise to provide such a link.  The most probative evidence of record shows no link between the Veteran's erectile dysfunction and his service-connected back disability.  In light of the foregoing, the Board finds that the Veteran's claim of entitlement to service connection for erectile dysfunction must be denied.  

Entitlement to an Earlier Effective Date for Generalized Anxiety Disorder

The Veteran seeks an effective date prior to September 15, 1998, for the grant of service connection for his psychiatric disorder.  The Board observes that the Veteran was granted service connection in a December 2011 rating decision for this disorder, and assigned him a 30 percent evaluation effective September 15, 1998.  In a statement dated in June 2012 and in a November 2015 VA Form-9, the Veteran argues that his anxiety disorder should be granted an effective date of February 1981 (the date of notification of a January 29, 1981 rating decision) on the basis that he submitted a claim for anxiety, depression, and chronic sciatic pain syndrome at that time.  He contends that his mental health claim has been open and pending since the January 29, 1981, rating decision.  See June 2012 statement.  He is correct.	
Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In a letter dated in September 1998, the Veteran requested service connection for anxiety, irritability, and posttraumatic stress disorder.  When the RO ultimately granted service connection for generalized anxiety disorder in a December 2011 rating decision, it assigned an effective date of September 1998 as it viewed the Veteran's 1998 statement as an informal claim for anxiety and irritability.  

However, the Board observes that the Veteran submitted approximately six statements between August 1980 and January 1981 to VA.  It appears the RO viewed one of the statements received by VA on August 26, 1980, as an informal claim for a "nervous disorder," as this condition was referenced and denied in the January 1981 rating decision.  The January 1981 rating decision evaluated the Veteran's service-connected lower back strain for an increased disability rating; 14 other claimed conditions (including a "nervous disorder"), an individual unemployability claim, and a claim for nonservice-connected pension ("PT-NSC").  

In February 1981, the Veteran's representative submitted a general NOD to the January 1981 rating decision.  In correspondence that appears to have been received at the same time as the NOD, the Veteran questioned how his nervous condition was not granted.  Although the RO issued an SOC in March 1981, it did so only for the Veteran's single service-connected condition (i.e., the issue of entitlement to an increased rating for his service-connected low back strain).  The Veteran submitted a statement within the same time frame in which he reported that he was service-connected for numerous disorders, including a nervous condition.  In April 1981, the RO supplied the Veteran and his representative with an SSOC that, again, only referenced the Veteran's increased rating claim.  The Veteran then submitted a nonspecific VA Form-9. 

Initially, the Board finds for the record that the Veteran's February 1981 NOD was incorrectly interpreted by the RO to be a disagreement to the specific denial of his increased rating claim rather than an NOD to the issues denied in the January 1981 rating decision.  This finding is substantiated by the language set forth in the NOD, in which the Veteran's representative requested that the RO accept the document as a formal NOD with the rating decision dated in February 1981 (i.e., the January 1981 rating decision; February 1981 notification letter).  The representative did not limit the scope of the NOD.  Therefore, it constituted an NOD as to the denial of service connection for a nervous disorder.  Because the RO issued an incomplete SOC, the Veteran's nervous disorder claim remained open and pending.  

Although the RO viewed the September 15, 1998, record as the first document that could reasonably be interpreted as a formal or informal claim for a mental health condition, such is not the case.  The first document that can reasonably be interpreted as a formal or informal claim for a mental health condition is the Veteran's statement received by VA in August 26, 1980, in which the Veteran complained of nervousness because of persistent sciatic nerve pain.  The RO viewed this statement as an informal claim for a nervous condition, as evidenced by its evaluation and adjudication of the claim in the January 1981 rating decision referenced above.   

Because the January 29, 1981, rating decision never became final due to the Veteran's pending NOD, the earliest document that can reasonably be interpreted as an informal claim for a mental health condition is dated August 26, 1980, not September 15, 1998.  Therefore, the Veteran's request for an earlier effective date for his service-connected generalized anxiety disorder is granted.  

Entitlement to Special Monthly Compensation at the Housebound Rate
 
In its December 2015 decision, the Board remanded the Veteran's claim of entitlement to special monthly compensation to the RO for the issuance of an SOC.  It was subsequently issued in November 2016.  In that SOC, the RO denied the Veteran's claim of entitlement to special monthly compensation at the housebound rate.  The Veteran appealed by submitting a substantive appeal.  

The Board notes that the Veteran was granted service connection for klippel feil syndrome and assigned a 100 percent evaluation effective December 13, 2013.  In that same rating decision, the Veteran was granted special monthly compensation for regular aid and attendance, also with an assigned effective date of December 13, 2013.  The Veteran argues that he is also entitled to a grant of special monthly compensation based upon housebound status prior to December 13, 2013.  

Entitlement to an additional payment of compensation is established when service connected impairment imposes a special level of disability.  Special monthly compensation under 38 U.S.C. § 1114(s) is payable for being permanently housebound due to service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Special monthly compensation under 38 U.S.C. 1114(s) is also payable for a single service connected disability rated as totally disabling, with additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the totally disabling service-connected disability and involving different anatomical segments or bodily systems.

The Board notes that an October 2, 2010, memorandum (discussed in more detail below) pertaining to a request for extra-schedular consideration based on unemployability reflects VA's Director of Compensation Service's determination that the evidence of the Veteran's case revealed no exceptional or unusual disability picture or marked interference with employment such that an extraschular rating should be granted.  There was also no indication in the memorandum that the Veteran was substantially confined to his dwelling and immediate premises due to his disability.

The Board finds that the criteria for special monthly compensation based on being housebound has not been met in this case as there is no evidence other than the Veteran's lay statements that he was substantially confined to his dwelling or immediate premises prior to December 13, 2013.  Although the Veteran is competent to describe the symptoms and impact of his service-connected disabilities, he is not competent to determine whether his service-connected disabilities cause him to be substantially confined to his dwelling or immediate premises prior ot December 13, 2013.  

Prior to December 13, 2013, the Veteran attended his medical appointments, and treatment records show that he was able to ambulate, with a slight unsteady gait.  He reported to treating clinicians that sometimes he becomes "paralyzed" and is unable to move.  VA treatment records show that sometimes his pain interferes with his mobility, but there are no findings that prior to December 13, 2013, he was confined to his home due to his service-connected disabilities.  

The Board recognizes that the Veteran's service-connected disabilities sometimes had substantial impact on his day-to-day activities, but the Board finds that his symptoms did not rise to the level of housebound status prior to December 13, 2013.  

Additionally, because the Veteran was not granted service connection for klippel feil syndrome and assigned a 100 percent evaluation effective December 13, 2013, he was not eligible to be granted special monthly compensation based upon being statutorily housebound.  

Therefore, entitlement to special monthly compensation prior to December 13, 2013, based on being housebound is denied.  See 38 C.F.R. § 3.350.  


Appropriate Application of the Bilateral Factor

In its December 2015 BVA decision, the Board requested that the RO consider the Veteran's s bilateral factor in light of additional disabilities the Board had service-connected.  In this regard, VA's Rating Schedule provides some flexibility in terms of allowing for consideration of such matters as a bilateral factor that takes into consideration the degree of disability in instances of paired disabling disabilities, such as each of two paired extremities or paired skeletal muscles.  See 38 C.F.R. § 4.26.  A review of the most recent rating decision - codesheet contained in the claims file reflects that the Veteran's bilateral factor of 4.2 percent has been appropriately applied pursuant to Diagnostic Codes 8521, 5260, and 8521.  


ORDER

A separate disability rating for deformity of a vertebral body, as a manifestation of a service-connected back disability, is granted.

A separate disability rating for erectile dysfunction, as a neurological manifestation of a service-connected back disability, is denied.  

An effective date earlier than September 15, 1998, for a grant of service connection for generalized anxiety disorder is granted.  The effective date assigned is August 26, 1980.    

Special monthly compensation at the housebound rate is denied.

To date, the RO has appropriately applied the bilateral factor.


REMAND

In this decision, the Board grants an earlier effective date of August 26, 1980, for the Veteran's service-connected generalized anxiety disorder.  Because this grant may affect the outcome of the Veteran's TDIU claim, the Board finds that the TDIU issue must be deferred pending the rating and implementation of the Board's grant of an earlier effective date for his generalized anxiety disorder.  

In its December 2015 decision, the Board granted an increased rating for several service-connected disabilities.  The RO implemented the Board's grants in a January 2016 rating decision.  

In April 2016, the Veteran submitted a notice of disagreement to the effective dates assigned in the RO's January 2016 rating decision to his service-connected bilateral lower extremity sciatic nerve neuritis and neurogenic bladder.  However, there is no indication in the claims file that the RO has issued a statement of the case in response to the April 2016 notice of disagreement.  An SOC needs to be issued for the Veteran's disagreement to the effective dates assigned to his service-connected bilateral lower extremity sciatic nerve neuritis and neurogenic bladder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should implement the Board's grant of an earlier effective date for the Veteran's service-connected generalized anxiety disorder.  Subsequently, the RO should readjuciate the Veteran's TDIU claim.  

2.  The RO should issue a statement of the case in based on the Veteran's disagreement to the effective dates assigned to his service-connected bilateral lower extremity sciatic nerve neuritis and neurogenic bladder.  See April 2016 notice of disagreement.  

3.  The RO should undertake any additional 
		development deemed warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


